                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

CAMARILLO HOLDINGS LLC,
LEEWARD HOLDINGS, LLC, MEDALIST
HOLDINGS, INC. , CEREUS PROPERTIES,
LLC, MICHAEL LACEY, JAMES LARKIN,
SCOTT SPEAR, JOHN BRUNST,
VERMILLION HOLDINGS, LLC and
SHEARWATER INVESTMENTS, LLC,

                       Plaintiffs,

             V.
                                           C.A. No. 18-1456-LPS
AMSTEL RIVER HOLDINGS, LLC,
KICKAPOO RIVER INVESTMENTS LLC,
LUPINE HOLDINGS LLC, ATLANTISCHE
BEDRIJVEN, C.V. , CF HOLDINGS GP
LLC, CF ACQUISITIONS LLC, UGC TECH
GROUP, C.V., AD TECH HOLDINGS GP
BV, AD TECH COOPERATIEF U.A. , AD
TECH BV, CARL FERRER, DARTMOOR
HOLDINGS , LLC, IC HOLDINGS, LLC,
BACKP AGE.COM, LLC, WEBSITE
TECHNOLOGIES, LLC, POSTING
SOLUTIONS, LLC, POSTF ASTER, LLC,
CLASSIFIED STRATEGIES
COO PERATIEF U.A. , PAYMENT
SOLUTIONS, B.V., CLASSIFIED
SOLUTIONS LTD., and LES BACKP AGE
ENTERPRISES INC. ,

                       Defendants.
Kathleen M. Miller and Robert K. Beste, III, SMITH, KATZENSTEIN, & JENKINS LLP,
Wilmington, DE.
       Attorneys for Plaintiff

Paul D. Brown and Joseph B. Cicero, CHIPMAN BROWN CICERO & COLE, LLP,
Wilmington, DE.
Mark A. Castillo, CURTIS CASTILLO PC, Dallas, TX.
       Attorneys for Defendants

                                 MEMORANDUM OPINION
October 23, 2018
Wilmington, Delaware
       On August 16, 2018, Plaintiffs Camarillo Holdings, LLC, et al. ("Plaintiffs") filed a

verified complaint in the Court of Chancery of the State of Delaware against Defendants Amstel

River Holdings, LLC et al. for the advancement of legal fee deposits made with several law firms

(the "Retainers"). (D.I. 1 Ex. A) On September 19, 2018, Defendants Carl Ferrer,

Backpage.com, LLC, Amstel River Holdings, LLC, and Website Technologies LLC (together,

"Defendants") filed a notice of removal, which brought the Chancery action to this Court. (D.I.

1) Subsequently, on September 21, 2018, Plaintiffs filed a motion to remand this matter to the

Court of Chancery (D.I. 4) and to expedite consideration of the motion to remand (D.I. 6). On

September 26, 2018, Defendants filed a motion for extension of time to answer Plaintiffs'

verified complaint (D.I. 11) and, on October 17, 2018, they filed a motion to dismiss (D.I. 17).

       For the reasons stated below, the Court will grant Plaintiffs' motion to remand and deny

as moot the remaining motions.

                                      LEGAL STANDARDS

       Pursuant to 28 U.S.C. § 1441(a), any defendant may remove a civil action from state

court to a federal court in which the action could have been filed originally; that is, where the

federal court has subject matter jurisdiction over the action. See Caterpillar Inc. v. Williams, 482

U.S . 386, 392 (1987). " [T]he party asserting federal jurisdiction in a removal case bears the

burden of showing, at all stages of the litigation, that the case is properly before the federal

court." Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007); see also Brown v. Jevic,

575 F.3d 322, 326 (3d Cir. 2009). Removal provisions "are to be strictly construed against

removal and all doubts should be resolved in favor ofremand." Boyer v. Snap-On Tools Corp.,

913 F.2d 108, 111 (3d Cir. 1990) (internal citations omitted).




                                                      1
                                            DISCUSSION

         Defendants have failed to meet their burden to show that this case is properly in federal

court.

         Defendants first argue that removal is proper under 28 U.S .C. § 1442(a)(l) because, in

Defendants' view, the present suit is "an action against the United States." (D.I. 14 at 6-11)

Defendants' position is based on their contentions that (1) the United States has identified one of

the requested Retainers - the Davis Wright Tremaine Retainer - as being subject to forfeiture

under 21 U.S.C. § 853 ; (2) there is no logical difference between the Davis Wright Tremaine

Retainer and the other Retainers at issue in this case; and (3) therefore, the Retainers sought in

this action by Plaintiffs have all vested with the United States. (Id. at 6-10) On October 20,

2018, Defendants notified this Court that a forfeiture order entered by the U.S . District Court for

the District of Arizona has been amended and now appears to cover all Retainers at issue here.

(Compare D.I 19 Ex. A with D.I. 1 Ex. A at 57-68) To Defendants, while Plaintiffs have pled

this case nominally as an advancement action against Defendants, because the Retainers have

been forfeited to the United States, it is actually a suit against the United States. (D.I. 14 at 6-11)

Plaintiffs counter that the Retainers have not, in fact, been forfeited. (D .I. 5 at 13-14; D .I. 16 at

n.4)

         Even assuming, without deciding, that Defendants have forfeited the Retainers to the

United States, this action would still not be removable under Section 1442(a)(l). Plainly, this

action does not name the United States as a defendant; nor has the United States sought to

intervene in it. Defendants' reliance on United States v. Phillips, 185 F.3d 183, 188 (4th Cir.

1999), is unavailing. There, unlike here, the plaintiff had sued the United States under federal

law. See id. at 185. Moreover, Phillips decided whether a foreclosure sale on a property




                                                       2
forfeited to the United States was void because, although the foreclosure was "technically"

against a mortgagor, it nonetheless constituted "an action at law or equity against the United

States," and was barred by the criminal asset forfeiture statute, 21 U.S.C. § 853(k). Id. at 188.

The Phillips Court's holding has little, if any, application to the pending motion to remand,

which is governed instead by the removal statute, 28 U.S.C. § 1442.

        Defendants next argue that removal is proper under 28 U.S .C. § 1441(c) because this

Court purportedly has federal question jurisdiction in this action. (D.I. 14 at 11-13) According

to Defendants, Plaintiffs' demand for the Retainers may only be litigated pursuant to 21 U.S.C. §

853(n), which specifies procedures for a third-party to assert an interest in property forfeited to

the United States. (Id.) Plaintiffs dispute that the Retainers have been forfeited (D.I. 5 at 13-14;

D.I. 16 at n.4) and further contend that Defendants have no standing to assert the bar of§ 853

(D.I. 5 at 13 ("If Defendants have no interests in the Retainers ... , they have no basis on which

to object to Plaintiffs' requested relief."); D.I. 16 at 6).

        Assuming, again without deciding, that Defendants have standing to assert§ 853, and

that Plaintiffs may only proceed through a§ 853(n) proceeding, removal would still be improper.

The availability of an unasserted federal claim does not provide this Court with federal-question

jurisdiction. Instead, under the well-pleaded complaint rule, "federal jurisdiction exists only

when a federal question is presented on the face of the plaintiffs properly pleaded complaint."

Caterpillar, Inc., 482 U.S. at 392 (internal citation omitted). Here, the face of the complaint

does not present any federal claims. Nor does the complaint "artfully plead" around necessary

federal questions, contrary to Defendants' allegation. (D.I. 14 at 4-5) Defendants' contention

that 21 U.S.C. § 853(k) bars Plaintiffs' advancement action is a federal defense; under the well-

pleaded complaint rule, it does create federal jurisdiction. See Caterpillar, 482 U.S. at 392-93




                                                         3
("The [well-pleaded complaint] rule makes the plaintiff the master of the claim; he or she may

avoid federal jurisdiction by exclusive reliance on state law. . . . [A] case may not be removed to

federal court on the basis of a federal defense ... even if the defense is anticipated in the

plaintiffs complaint, and even if both parties concede that the federal defense is the only

question truly at issue."). Defendants may contest the validity of the advancement claim in the

Court of Chancery.

       Defendants' final purported basis for removal is the All Writs Act, 28 U.S.C. §1651(a),

which they view as providing an independent basis for federal jurisdiction. (D.I. 14 at 13-14)

However, "the All Writs Act cannot be employed to remove an otherwise umemovable case." In

re Prudential Ins. Co. ofAmerica Sales Practices Litigation, 314 F .3d 99, 106 (3d Cir. 2002)

(citing Syngenta Crop Protection, Inc. v. Henson , 537 U.S . 28 (2002)). Defendants' reliance on

the All Writs Act, then, is unavailing.

       As Defendants have demonstrated no proper basis for removal, the Court will not reach

Plaintiffs' alternative argument that Defendants waived any right to remove by agreeing to forum

selection clauses.

       Although the Court has rejected each of Defendants' identified grounds for removal, it

finds that Defendants had an objectively reasonable basis for seeking removal. Therefore, the

Court will deny Plaintiffs ' request for fees and costs. See Martin v. Franklin Capital Corp. , 546

U.S. 132, 141 (2005).

       Finally, because this case is being remanded to the Court of Chancery, Plaintiffs' motion

to expedite as well as Defendants' motions for an extension of time and to dismiss will be denied

as moot. An appropriate order follows.




                                                      4
